DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Responses 
The Election filed 01/19/2022, in response to the Office Action of 11/22/2021, is acknowledge and has been entered. Applicant elected species an anti-PD1 inhibitor and mepazine. Claims 19 and 66 have been withdrawn as non-elected species. Claims 1, 2, 5, 9, 12, 14, 15, 17, 18, 28-31, 39, 55, 58, 60, 65, 67 and 68 are currently under prosecution. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 9, 28, 29 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gray et al (US20190389904A2; Filing Date: 08/26/2016).
 	Gray teaches a method of treating a solid tumor comprising administering a MALT-1 inhibitor in a subject. Gray teaches the solid tumor is a carcinoma, melanoma or a sarcoma, and selected from a group of solid tumors, such as colorectal carcinoma, neuroblastoma, renal cell carcinoma, or Wilms tumor, and may be metastatic. Gray further teaches the MALT1 inhibitor is a phenothiazine . (0012, 0013, 0018, 0023, 0106, 0107, 0108, 0109, 0342-0344, 0353)

Claim(s) 1 and 28-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krappmann et al (US9718811B2; Filing Date: 06/25/2014)
Krappmann teaches a method of treating a solid tumor comprising administering a MALT-1 inhibitor, a phenothiazine derivative, mepazine or (S)-mepazine in a subject in need. (Abstract; col. 1 lines 55-55; col. 3, lines 51-60; col 24 lines 18-22; claims 5, 15-17)

Claim(s) 1, 2, 5, 9, 12, 14, 15, 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albertella et al (WO 2018/141749, Filing Date: 02/01/2017). 
Albertella teaches a method of treating a solid tumor comprising administering a MALT-1 inhibitor and a checkpoint inhibitor, an anti-PD1 inhibitor. Albertella teaches wherein the solid tumor is a sarcoma, melanoma or a carcinoma. Albertella further teaches that the solid tumor may be chosen from a group of cancers, such as Wilms tumor or colorectal cancer, or wherein the tumor is metastatic. Albertella also teaches that the PD-1 checkpoint inhibitor is chosen from the group consisting of: Nivolumab, Pembrolizumab and Pidilzumab. (pg. 2 lines 31-35 – pg. 3 lines 1-11; pg. 6 lines 10-34-pg 7 lines 1-35; pg 9 lines 8-30; pg 10 lines 33-34 – pg 11 lines 1-2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 2, 5, 9, 12, 14, 15, 17, 18, 28-31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Krappmann et al (US9718811B2; Filing Date: 06/25/2014) in view of Albertella et al (WO 2018/141749, Filing Date: 02/01/2017). 
Krappmann teaches a method of treating a solid tumor comprising administering a MALT-1 inhibitor, a phenothiazine derivative, mepazine or (S)-mepazine in a subject in need. Krappman demonstrates successfully treating a solid tumor in vivo by administration of MALT-1 inhibitor (S)-mepazine (Figure 4; col. 3, lines 51-60). Krappman further teaches that (S)-mepazine can be combined with other therapeutically active agents. (Abstract; col. 1 lines 55-55; col. 23 lines 4-6; col 24 lines 18-22; claims 5, 15-17). However, Krappmann does not teach the method of combining (S)-mepazine and an inhibitor of PD-1 to a subject. 
Albertella teaches a method of treating a solid tumor comprising: administering a MALT-1 inhibitor and a checkpoint inhibitor, an anti-PD1 inhibitor; wherein the solid tumor is a sarcoma, melanoma or a carcinoma and that the solid tumor may be chosen from a group of cancers, such as Wilms tumor or colorectal cancer, or wherein the tumor is metastatic, as set forth above.  Albertella also teaches that the checkpoint inhibitor is chosen from the group consisting of: Nivolumab, Pembrolizumab and Pidilzumab, as set forth above (pg. 2 lines 31-35 – pg. 3 lines 1-11; pg. 6 lines 10-34-pg 7 lines 1-35; pg 9 lines 8-30; pg 10 lines 33-34 – pg 11 lines 1-2). Albertella recognize mepazine is a known MALT-1 inhibitor. (p. 1, lines 18-24); 

Those of skill in the art recognize that the two agents, (S)-mepazine and a PD-1 inhibitor, both known to successfully, pharmaceutically treat solid tumors, could have been combined by known methods, and that in combination, each agent of the composition merely would have performed the same function as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably treat solid tumors and have additive effects through the combination of the two agents.
As stated in the above rejection, each of these agents had been taught by the prior art to be effective for purposes of treating solid tumors, thus the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, . 

Claims 1, 2, 5, 9, 12, 14, 15, 17, 18, 28-31, 39, 55, 58, 60, 65, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Krappmann et al (US9718811B2; Filing Date: 06/25/2014) and Albertella et al (WO 2018/141749, Filing Date: 02/01/2017), as applied to claims 1, 2, 5, 9, 12, 14, 15, 17, 18, 28-31 and 39 above, and further in view of Wang et al (Oncogenesis, July 31, 2017; 6:e365) and Weber et al (Lancet Oncology, 2015, 16:375-384).
	Krappmann and Albertella et al (the combined references) teach a method for treating solid tumors, such as melanoma, by administering MALT-1 inhibitor, such as (S)-mepazine, combined with an immune checkpoint inhibitor such as anti-PD-1 antibody Nivolumab, Pembrolizumab and Pidilzumab, as set forth above.
	Albertella et al further teach that the prior art identified MALT-1 inhibitors, such as mezapine, and teach MALT-1 inhibitors are suggested for treatment of cancers dependent on dysregulated NFKB pathway activity because blockade/inhibition of MALT1 directly down-regulates the NFKB pathway in such cancers, resulting in treatment  (p. 1, lines 18-24; p. 2, lines 14-20). Albertella et al also teach that in addition to MALT-1 inhibitors acting directly on tumor tissue, MALT-1 inhibitors can be used as 
	The combined references do not exemplify treating melanoma and do not teach the melanoma or cancer patient is resistant to a checkpoint inhibitor therapy.
	Wang teaches the oncogene, MALT-1, and its role in regulation of nuclear factor-kB (NF-kB) signaling. Wang also teaches that MALT1 is highly expressed in melanoma and silencing MALT genes slowed down melanoma, in vitro and in vivo, and was correlated with reduced NF-kB pathway activation. Wang teaches that the role of MALT-1 in NF-kB signaling should be explored as a target for immune defects and cancer. Wang further teaches that MALT-1 promotes melanoma progression and survival through NF-kB signaling pathways, and that MALT-1 may be a therapeutic target. Wang (Abstract, Introduction pgs 1 and 2, and Discussion) 
	Weber et al teaches the treatment of melanoma that is resistant to a checkpoint inhibitor, ipilimumab (a CTLA-4 checkpoint inhibitor antibody). Weber teaches the treatment of this cancer melanoma comprising administering Nivolumab, a PD-1 checkpoint inhibitor. Weber teaches that PD-1 inhibition is an effective therapeutic option for various cancers, including melanoma, because PD-1 is highly expressed on T cells from patients with tumors and causes tumor-related immune suppression. Weber further teaches that patients with melanoma achieved a high response and duration when treated with anti-PD-1 antibodies. (Abstract, Introduction pg. 1 and 2)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat melanoma in the method of the combined references. One would have been motivated to because the combined references of Krappmann and Albertella teach the method for treating melanoma by administering a MALT-1 inhibitor and an immune checkpoint inhibitor, such as an anti-PD1 antibody; (2) Wang teaches the role of MALT-1 oncogene in melanoma and the potential therapeutic use in this cancer. One of ordinary skill in the art would have a reasonable expectation of success because: (1) Albertella teaches that MALT-1 inhibitors are recommended in cancers with dysregulated NK-kB pathways because of the direct relationship with NF-kB pathways in these cancers; (2) Wang teaches the correlation of NF-kB pathway and MALT and silencing MALT-1 slowed the progression of melanoma and reduced activation of the NF-kB pathway; and (3) Weber teaches that the inhibition of PD-1 is effective 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat melanoma that is resistant to checkpoint inhibitors in the method of the combined references. One would have been motivated to because (1) Albertella teaches the combination of a MALT-1 inhibitor with a checkpoint inhibitor for the treatment of melanoma; (2) Albertella teaches that melanoma expresses PD-L1 and inhibiting PD-1 will enhance anti-tumor responses; and (3) Weber teaches the treatment of checkpoint inhibitor-resistant melanoma comprising administering a PD-1 inhibitor, Nivolumab. One of ordinary skill in the art would have a reasonable expectation of success because (1) Weber teaches that inhibiting PD-1 is effective for melanoma due to the high expression of PD-1 on T-cells in patients with melanoma and (2) Weber teaches that patients with checkpoint-resistant melanoma achieved a high response and duration rate when treated with an anti-PD1 inhibitor. 



Conclusion 
Claims 1, 2, 5, 9, 12, 14, 15, 17, 18, 28-31, 39, 55, 58, 60, 65, 67-68 are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        



/Laura B Goddard/Primary Examiner, Art Unit 1642